COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Bumgardner and Felton
Argued at Salem, Virginia


JOHN RALEIGH LAPRADE
                                          MEMORANDUM OPINION * BY
v.   Record No. 0025-02-3             JUDGE RUDOLPH BUMGARDNER, III
                                             NOVEMBER 12, 2002
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF LYNCHBURG
                   Mosby G. Perrow, III, Judge

          Sidney H. Kirstein for appellant.

          Marla Graff Decker, Assistant Attorney
          General (Jerry W. Kilgore, Attorney General,
          on brief), for appellee.


     The trial court convicted John Raleigh Laprade of

possession of marijuana with intent to distribute.    He contends

the officer lacked probable cause to conduct a warrantless

search and seizure.    Finding probable cause existed, we affirm.

     When appealing a trial court's denial of a motion to

suppress, the defendant must prove that the ruling, when

considered in the light most favorable to the Commonwealth,

constituted reversible error.    Fore v. Commonwealth, 220 Va.
1007, 1010, 265 S.E.2d 729, 731 (1980).   "Ultimate questions of

reasonable suspicion and probable cause to make a warrantless

search" involve questions of both law and fact and are reviewed


     * Pursuant to Code § 17.1-413, this opinion is not
designated for publication.
de novo on appeal.     Ornelas v. United States, 517 U.S. 690, 699

(1996).    We review de novo the application of defined legal

standards to the particular facts of a case.     Id.

        On June 5, 2001, around 9:50 p.m., Investigator Saxton met

face to face with a known confidential informant.      The informant

told Saxton he had observed a black man named John in possession

of more than a half ounce of marijuana "within the last couple

hours prior" to their 9:50 p.m. meeting.    John drove a dark

green two-door Ford with Ohio license plates and was last seen

in the area of the Plaza and Memorial Avenue.

        Saxton relayed this information, and, less than ten minutes

later, a detective located a vehicle matching the description

given, bearing Ohio plates, and in the area of the Plaza.      The

black male driver parked and exited his car.    The detective

asked the driver for his license and confirmed that his name was

John.

        Saxton arrived a few minutes later and informed the

defendant he had information that the defendant possessed

marijuana.    Saxton patted the defendant down and searched his

car.    The defendant moved to suppress the evidence seized.

        Saxton testified the informant had always been truthful and

his information always reliable.    His information had led to

more than ten arrests and more than five convictions, and he was

a former marijuana user familiar with the drug.


                                 - 2 -
     The trial court ruled, "[t]he informant is reliable."       It

found the informant "was personally familiar with marijuana and

his knowledge was that the defendant was in possession of more

than a half ounce of marijuana based upon personal observation

within two hours of reporting to the police."    The trial court

concluded "as fact and law . . . [that] the police had probable

cause to conduct a warrantless search and seizure . . . based

upon the informant's tip."    It denied the motion to suppress.

     An officer's warrantless arrest is lawful if he has

probable cause to believe the defendant had committed or was

committing a crime.     Draper v. United States, 358 U.S. 307,

310-11 (1959); Brinegar v. United States, 338 U.S. 160, 175-76

(1949).   When the basis for the probable cause determination

rests upon a tip, the informant's credibility and basis of his

knowledge are factors to be considered in the totality of

circumstances analysis.     Illinois v. Gates, 462 U.S. 213, 230,

233 (1983); Boyd v. Commonwealth, 12 Va. App. 179, 186, 402
S.E.2d 914, 918 (1991).

     "When . . . an informant has a record of furnishing

reliable reports, an officer is justified in crediting a new

report . . . ."     Wright v. Commonwealth, 222 Va. 188, 191, 278
S.E.2d 849, 852 (1981).    An officer has probable cause to arrest

if he receives information from a reliable informant that is "so

detailed as to raise an inference . . . of personal

observation."     McKoy v. Commonwealth, 212 Va. 224, 227, 183
                                 - 3 -
S.E.2d 153, 156 (1971); Boyd, 12 Va. App. at 190, 402 S.E.2d at

921 (personal observation).   The informant's credibility is

bolstered when he provides the tip in person.    United States v.

Christmas, 222 F.3d 141, 144 (4th Cir. 2000), cert. denied, 531
U.S. 1098 (2001).   Moreover, when officers corroborate seemingly

innocent details of an informant's tip, it is reasonable to

believe that the uncorroborated portion, that a defendant had

drugs, was also correct.    Draper, 358 U.S. at 313; United States

v. Lalor, 996 F.2d 1578, 1581 (4th Cir. 1993).

     The trial court's finding that the informant was reliable

and his information based on personal observation is supported

by the record.   The informant's credibility was established

because he had proven reliable in the past and he observed the

defendant with marijuana within two hours of his face to face

meeting with Saxton.   The tip contained details about the car,

its driver, the amount and quantity of marijuana the defendant

possessed, and where he could be found.   The police corroborated

the verifiable portions of the tip before arresting the

defendant.

     Based on the facts and circumstances known to the officer,

he had probable cause to believe the defendant possessed more

than one half ounce of marijuana and had the right to make a

warrantless arrest.    Brinegar, 338 U.S. at 175-76.   Because

Saxton had probable cause to arrest, he could conduct the search


                                - 4 -
prior to the arrest.   Rawlings v. Kentucky, 448 U.S. 98, 111

(1980).   Accordingly, we affirm.

                                                         Affirmed.




                               - 5 -